DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,264,170. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 1, claims 1-20 of the ‘170 patent recite a capacitor component (claim 1, col. 11, lines 60) comprising: a body including dielectric layers, first and second internal electrodes, laminated in a first direction, facing each other, and first and second cover portions, disposed on outermost portions of the first and second internal electrodes (claim 1, col. 11, lines 61-65); and first and second external electrodes, respectively disposed on both external surfaces of the body in a second direction, perpendicular to the first direction, and respectively connected to the first and second internal electrodes (claim 1, col. 11, line 66-col. 12, line 3), wherein a groove portion is disposed at at least one of boundaries between the first internal electrodes and the first external electrode or one of boundaries between the second internal electrodes and the second external electrode (claim 1, col. 12, lines 4-8), a glass is disposed in at least a portion of an inside of the groove portion (claim 1, col. 12, line 4), and the groove portion has a length of 5 µm or less (see claim 5).
With respect to claim 2, claims 1-20 of the ‘170 patent recite that the groove portion is disposed at outermost boundaries of the body in the first direction, among the boundaries between the first internal electrodes and the first external electrode and the boundaries between the second internal electrodes and the second external electrode.  See claim 2.
With respect to claim 3, claims 1-20 of the ‘170 patent recite the groove portion is disposed at each of boundaries between the first internal electrodes and the first external electrode and boundaries between the second internal electrodes and the second external electrode.  See claim 3.
With respect to claim 4, claims 1-20 of ‘170 patent recite that the groove portion includes plural groove portions, and a sum of widths of plural groove portions in one of the first and second internal electrodes ranges from 30% to 80% of an overall width of the one of the first and second internal electrodes.  See claim 4.
With respect to claim 5, claims 1-20 of the ‘170 patent recite a glass layer disposed on the one of boundaries between the first internal electrodes and the first external electrode or the one of the boundaries between the second internal electrodes and the second external electrode.  See claim 6.
With respect to claim 6, claims 1-20 of the ‘170 patent recite that each of the dielectric layers has a thickness of 0.4 µm or less.  See claim 7.
With respect to claim 7, claims 1-20 of the ‘170 patent recite that each of the first and second cover portions has a thickness of 25 µm or less.  See claim 8.
With respect to claim 8, claims 1-20 of the ‘170 patent recite that each of the first and second external electrodes comprises: an electrode layer disposed on the body and a plating layer disposed on the electrode layer.  See claim 9.
With respect to claim 9, claims 1-20 of the ‘170 patent recite that a metal oxide is disposed on a boundary between the electrode layer and the plating layer.  See claim 10.
With respect to claim 10, claims 1-20 of the ‘170 patent recite the metal oxide has one of an island, a plurality of metal oxide bumps, an amorphous metal oxide, or a metal oxide powder.  See claim 11.
With respect to claim 11, claims 1-20 of the ‘170 patent recite that the electrode layer includes a glass material.  See claim 12.
With respect to claim 12, claims 1-20 of the ‘170 patent recite that a central portion of the electrode layer has a thickness ranging from 1 µm to 10 µm.  See claim 13.
With respect to claim 13, claims 1-20 of the ‘170 patent recite that the electrode layer includes copper (Cu). See claim 14.
Claims 1-4 and 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,239,032.  Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 1, claims 1-16 of the ‘032 patent recite a capacitor component (claim 1, col. 11, line 33) comprising: a body including dielectric layers, first and second internal electrodes, laminated in a first direction, facing each other, and first and second cover portions, disposed on outermost portions of the first and second internal electrodes (claim 1, col. 11, lines 34-38); and first and second external electrodes, respectively disposed on both external surfaces of the body in a second direction, perpendicular to the first direction, and respectively connected to the first and second internal electrodes (claim 1, col. 11, lines 39-43), wherein a groove portion is disposed at at least one of boundaries between the first internal electrodes and the first external electrode or one of boundaries between the second internal electrodes and the second external electrode (claim 1, col. 11, lines 44-48).
Claim 1 of the ‘032 patent fails to recite that a glass is disposed in at least a portion of an inside of the groove portion, and the groove portion has a length of 5 µm or less.
However, claims 1-16 of the ‘032 patent recite that a glass is disposed in at least a portion of an inside of the groove portion (see claim 13), and the groove portion has a length of 5 µm or less (see claim 5).  Both claims 5 and 13 depend from claim 1 and are directed toward different aspects of the same embodiment.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to incorporate the subject matter of claims 5 and 13 into claim 1, as the subject matter of both claims merely describe combinable aspects of the same embodiment in more detail.
With respect to claim 2, claims 1-16 of the ‘032 patent recite that the groove portion is disposed at outermost boundaries of the body in the first direction, among the boundaries between the first internal electrodes and the first external electrode and the boundaries between the second internal electrodes and the second external electrode.  See claim 2.
With respect to claim 3, claims 1-16 of the ‘032 patent recite the groove portion is disposed at each of boundaries between the first internal electrodes and the first external electrode and boundaries between the second internal electrodes and the second external electrode.  See claim 3.
With respect to claim 4, claims 1-16 of ‘032 patent recite that the groove portion includes plural groove portions, and a sum of widths of plural groove portions in one of the first and second internal electrodes ranges from 30% to 80% of an overall width of the one of the first and second internal electrodes.  See claim 4.
With respect to claim 6, claims 1-16 of the ‘032 patent recite that each of the dielectric layers has a thickness of 0.4 µm or less.  See claim 6.
With respect to claim 7, claims 1-16 of the ‘032 patent recite that each of the first and second cover portions has a thickness of 25 µm or less.  See claim 8.
With respect to claim 8, claims 1-16 of the ‘032 patent recite that each of the first and second external electrodes comprises: an electrode layer disposed on the body and a plating layer disposed on the electrode layer.  See claim 9.
With respect to claim 9, claims 1-16 of the ‘032 patent recite that a metal oxide is disposed on a boundary between the electrode layer and the plating layer.  See claim 10.
With respect to claim 10, claims 1-16 of the ‘032 patent recite the metal oxide has one of an island, a plurality of metal oxide bumps, an amorphous metal oxide, or a metal oxide powder.  See claim 11.
With respect to claim 11, claims 1-16 of the ‘032 patent recite that the electrode layer includes a glass material.  See claim 13.
With respect to claim 12, claims 1-16 of the ‘032 patent recite that a central portion of the electrode layer has a thickness ranging from 1 µm to 10 µm.  See claim 12.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 11,239,032 in view of Maegawa et al. (US Pat. App. Pub. No. 2007/0297119).
With respect to claim 6, claims 1-16 of the ‘032 patent fail to recite a glass layer disposed on the one of boundaries between the first internal electrodes and the first external electrode or the one of the boundaries between the second internal electrodes and the second external electrode.
Maegawa, on the other hand, teaches a glass layer disposed on the one of boundaries between the first internal electrodes and the first external electrode or the one of the boundaries between the second internal electrodes and the second external electrode.  See FIG. 1, element 31, and paragraph [0085].  Such an arrangement results in suppressed intrusion of plating solution into the ceramic laminate.  See paragraph [0016].
Accordingly, it would have been obvious, at the time of application, to modify claims 1-16 of the ‘032 patent, as taught by Maegawa, in order to suppress intrusion of plating solution into the ceramic laminate.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 11,239,032 in view of claims 1-23 of US Patent No. 11,348,732. 
With respect to claim 13, claims 1-16 of the ‘032 patent fail to recite that the electrode layer includes copper (Cu).
Claims 1-23 of the ‘732 patent, on the other hand, recite that the electrode layer includes copper (Cu).  See claim 4.  Such an arrangement results in the formation of an effective electrode.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-16 of the ‘032 patent, as taught by claims 1-23 of the ‘732 patent, in order to form an effective electrode.
Claims 1-4 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent 11,348,732.
With respect to claim 1, claims 1-23 of the ‘732 patent recite a capacitor component (claim 1, col. 11, line 49) comprising: a body including dielectric layers, first and second internal electrodes, laminated in a first direction, facing each other, and first and second cover portions, disposed on outermost portions of the first and second internal electrodes (claim 1, col. 11, lines 50-55); and first and second external electrodes, respectively disposed on both external surfaces of the body in a second direction, perpendicular to the first direction, and respectively connected to the first and second internal electrodes (claim 1, col. 11, line 56-60), wherein a groove portion is disposed at at least one of boundaries between the first internal electrodes and the first external electrode or one of boundaries between the second internal electrodes and the second external electrode (claim 1, col. 12, lines 1-4), a glass is disposed in at least a portion of an inside of the groove portion (claim 1, col. 12, line 11), and the groove portion has a length of 5 µm or less (see claim 11).
With respect to claim 2, claims 1-23 of the ‘732 patent recite that the groove portion is disposed at outermost boundaries of the body in the first direction, among the boundaries between the first internal electrodes and the first external electrode and the boundaries between the second internal electrodes and the second external electrode.  See claim 8.
With respect to claim 3, claims 1-23 of the ‘732 patent recite the groove portion is disposed at each of boundaries between the first internal electrodes and the first external electrode and boundaries between the second internal electrodes and the second external electrode.  See claim 9.
With respect to claim 4, claims 1-23 of ‘732 patent recite that the groove portion includes plural groove portions, and a sum of widths of plural groove portions in one of the first and second internal electrodes ranges from 30% to 80% of an overall width of the one of the first and second internal electrodes.  See claims 7 and 10.
With respect to claim 6, claims 1-23 of the ‘732 patent recite that each of the dielectric layers has a thickness of 0.4 µm or less.  See claim 13.
With respect to claim 7, claims 1-23 of the ‘732 patent recite that each of the first and second cover portions has a thickness of 25 µm or less.  See claim 1, col. 11, lines 52-55.
With respect to claim 8, claims 1-23 of the ‘732 patent recite that each of the first and second external electrodes comprises: an electrode layer disposed on the body and a plating layer disposed on the electrode layer.  See claim 1, col. 11, lines 56-63.
With respect to claim 9, claims 1-23 of the ‘732 patent recite that a metal oxide is disposed on a boundary between the electrode layer and the plating layer.  See claim 1, col. 11, lines 64-67.
With respect to claim 10, claims 1-23 of the ‘732 patent recite the metal oxide has one of an island, a plurality of metal oxide bumps, an amorphous metal oxide, or a metal oxide powder.  See claim 2.
With respect to claim 11, claims 1-23 of the ‘732 patent recite that the electrode layer includes a glass material.  See claim 3.
With respect to claim 12, claims 1-23 of the ‘732 patent recite that a central portion of the electrode layer has a thickness ranging from 1 µm to 10 µm.  See claim 5.
With respect to claim 13, claims 1-23 of the ‘732 patent recite that the electrode layer includes copper (Cu). See claim 4.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent 11,348,732 in view of Maegawa et al. (US Pat. App. Pub. No. 2007/0297119).
With respect to claim 5, claims 1-23 of the ‘732 patent fail to recite a glass layer disposed on the one of boundaries between the first internal electrodes and the first external electrode or the one of the boundaries between the second internal electrodes and the second external electrode.
Maegawa, on the other hand, teaches a glass layer disposed on the one of boundaries between the first internal electrodes and the first external electrode or the one of the boundaries between the second internal electrodes and the second external electrode.  See FIG. 1, element 31, and paragraph [0085].  Such an arrangement results in suppressed intrusion of plating solution into the ceramic laminate.  See paragraph [0016].
Accordingly, it would have been obvious, at the time of application, to modify claims 1-23 of the ‘732 patent, as taught by Maegawa, in order to suppress intrusion of plating solution into the ceramic laminate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, and 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-210590 (hereafter JP ‘590) in view of Takeuchi et al. (US Pat. App. Pub. No. 2010/0328842).
With respect to claim 1, JP ‘590 teaches a capacitor component comprising: a body (see Drawing 1, element 1) including dielectric layers (see Drawing 1, element 5, paragraph [0015]), first and second internal electrodes (see Drawing 1, elements 7a/7b, paragraph [0015]), laminated in a first direction, facing each other (see paragraph [0015]), and first and second cover portions, disposed on outermost portions of the first and second internal electrodes (see Drawing 1, the uppermost and lowermost dielectric layers 5); and first and second external electrodes, respectively disposed on both external surfaces of the body in a second direction, perpendicular to the first direction, and respectively connected to the first and second internal electrodes (see Drawing 1, elements 3a/3b and paragraphs [0014]-[0015]), wherein a groove portion is disposed at at least one of boundaries between the first internal electrodes and the first external electrode or one of boundaries between the second internal electrodes and the second external electrode (see Drawing 1, indentation 9a, and paragraph [0055], which notes that the external electrode 3a is formed of Cu powder and glass, meaning that glass would be disposed within the groove), a glass is disposed in at least a portion of an inside of the groove portion (see paragraph [0055], which notes that the external electrode 3a is formed of Cu powder and glass, meaning that glass would be disposed within the groove).
JP ‘590 fails to teach that the groove has a dimension of 5 µm or less.
Takeuchi, on the other hand, teaches an groove of the internal electrodes having a dimension of 1.9 µm or less.  See paragraph [0034].  Such an arrangement results in sufficient sealing of the ceramic body.  See paragraph [0034].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘590, as taught by Takeuchi, in order to properly seal the ceramic body.
With respect to claim 2, the combined teachings of JP ‘590 and Takeuchi teach that the groove portion is disposed at outermost boundaries of the body in the first direction, among the boundaries between the first internal electrodes and the first external electrode and the boundaries between the second internal electrodes and the second external electrode.  See JP ‘590, Drawing 7, noting that the indentations occur along the boundary in the first direction.
With respect to claim 3, the combined teachings of JP ‘590 and Takeuchi teach that the groove portion is disposed at each of boundaries between the first internal electrodes and the first external electrode and boundaries between the second internal electrodes and the second external electrode.  See JP ‘590, Drawing 7.
With respect to claim 6, the combined teachings of JP ‘590 and Takeuchi teach that each of the dielectric layers has a thickness of 0.4 µm or less.  See JP ‘590, paragraph [0015].
With respect to claim 8, the combined teachings of JP ‘590 and Takeuchi teach that each of the first and second external electrodes comprises: an electrode layer disposed on the body and a plating layer disposed on the electrode layer.  See JP ‘590, paragraph [0055].
With respect to claim 11, the combined teachings of JP ‘590 and Takeuchi teach that the electrode layer includes a glass material.  See JP ‘590, paragraph [0055].
With respect to claim 13, the combined teachings of JP ‘590 and Takeuchi teach that the electrode layer includes copper (Cu).  See JP ‘590, paragraph [0055].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-210590 (hereafter JP ‘590) in view of Takeuchi et al. (US Pat. App. Pub. No. 2010/0328842), and further, in view of Maegawa et al. (US Pat. App. Pub. No. 2007/0297119).
With respect to claim 5, the combined teachings of JP ‘590 and Takeuchi fail to teach a glass layer disposed on the one of boundaries between the first internal electrodes and the first external electrode or the one of the boundaries between the second internal electrodes and the second external electrode.
Maegawa, on the other hand, teaches a glass layer disposed on the one of boundaries between the first internal electrodes and the first external electrode or the one of the boundaries between the second internal electrodes and the second external electrode.  See FIG. 1, element 31, and paragraph [0085].  Such an arrangement results in suppressed intrusion of plating solution into the ceramic laminate.  See paragraph [0016].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of JP ‘590 and Takeuchi, as taught by Maegawa, in order to suppress intrusion of plating solution into the ceramic laminate.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-210590 (hereafter JP ‘590) in view of Takeuchi et al. (US Pat. App. Pub. No. 2010/0328842), and further, in view of Kwon et al. (US 10,553,356).
With respect to claim 7, the combined teachings of JP ‘590 and Takeuchi fail to teach that each of the first and second cover portions has a thickness of 25 µm or less.
Kwon, on the other hand, teaches that each of the first and second cover portions has a thickness of 25 µm or less.  See col. 7, lines 50-60.  Such an arrangement results in miniaturization and high capacitance.  See col. 7, lines 50-60.
Accordingly, it would have been obvious, at the time of application, to modify the combined teachings of JP ‘590 and Takeuchi, as taught by Kwon, in order to provide miniaturization and high capacitance.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-210590 (hereafter JP ‘590) in view of Takeuchi et al. (US Pat. App. Pub. No. 2010/0328842), and further, in view of Kwag et al. (US Pat. App. Pub. No. 2014/0029157).
With respect to claim 9, the combined teachings of JP ‘590 and Takeuchi to teach that a metal oxide is disposed on a boundary between the electrode layer and the plating layer.
Kwag, on the other hand, teaches a metal oxide is disposed on a boundary between the electrode layer and the plating layer.  See paragraph [0058] and [0071].  Such an arrangement results in a reduction in degradation of reliability.  See paragraph [0059].
Accordingly, it would have been obvious, at the time of application, to modify the combined teachings of JP ‘590 and Takeuchi, as taught by Kwag, in order to reduce degradations in reliability.
With respect to claim 10, the combined teachings of JP ‘590, Takeuchi, and Kwag teach that the metal oxide has one of an island, a plurality of metal oxide bumps, an amorphous metal oxide, or a metal oxide powder.  See Kwag, paragraphs [0090]-[0091], noting that the external electrodes are formed of a sintered conductive paste, some of which is used to form the oxide layers (i.e., meaning that the metal oxide is formed from powder), and further, paragraph [0100], noting that the sintering process reduces a portion of the oxide to a metal, meaning that oxide layers are not formed to be full coverage (i.e., separated islands and/or bumps are formed).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-210590 (hereafter JP ‘590) in view of Takeuchi et al. (US Pat. App. Pub. No. 2010/0328842), and further, in view of Jeon et al. (US Pat. App. Pub. No. 2014/0233149).
With respect to claim 12, JP ‘590 fails to teach that a central portion of the electrode layer has a thickness ranging from 1 µm to 10 µm.
Jeon, on the other hand, teaches that a central portion of the electrode layer has a thickness ranging from 1 µm to 10 µm.  See paragraph [0067].  Such an arrangement results in a miniaturization of the ceramic component.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘590, as taught by Jeon, in order to miniaturize ceramic components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848